Citation Nr: 0740309	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  05-13 889	)	DATE
	)
	)


THE ISSUE

Whether a January 24, 2005, decision of the Board of 
Veterans' Appeals (Board) that denied the appellant's claim 
of entitlement to recognition as the surviving spouse of the 
veteran for Department of Veterans Affairs purposes should be 
revised or reversed on the grounds of clear and unmistakable 
error (CUE).  


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to January 
1972, including service in the Republic of Vietnam.  The 
moving party is the veteran's former spouse and is referred 
to herein as the appellant.

This matter is before the Board as an original action on the 
motion of the appellant in which she alleges CUE in a January 
24, 2005, Board decision that denied her claim seeking to be 
recognized as the veteran's surviving spouse for VA purposes.

The Board has granted the appellant's request to have this 
case advanced on the Board's docket.


FINDINGS OF FACT

1.  In a January 24, 2005, decision, the Board denied the 
appellant's claim seeking to be recognized as the veteran's 
surviving spouse for VA purposes.

2.  In a September 5, 2007, memorandum decision, the United 
States Court of Appeals for Veterans Claims (Court) affirmed 
the Board's January 24, 2005, decision that denied 
appellant's claim for recognition as the veteran's surviving 
spouse for VA purposes.


CONCLUSION OF LAW

The January 24, 2005, Board decision denying the appellant's 
claim for recognition as the veteran's surviving spouse for 
VA purposes was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400(b)(1) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's duties to notify and assist are not applicable to CUE 
claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc).  

In a January 24, 2005, decision, the Board denied the 
appellant's claim seeking to be recognized as the veteran's 
surviving spouse for VA purposes.  In a September 5, 2007, 
memorandum decision, the Court affirmed the Board's January 
24, 2005, decision that denied her claim for recognition as 
the veteran's surviving spouse for VA purposes.  Pursuant to 
38 C.F.R. § 20.1400(b)(1), the appellant is now prohibited 
from challenging the finality of the Board's January 2005 
decision by seeking revision of that decision on the basis of 
CUE.  Indeed, the Board's January 2005 decision has been 
replaced by the September 5, 2007, Court decision, and as 
such, as a matter of law, the appellant is precluded from 
challenging the January 24, 2005, Board decision on the basis 
of CUE.  Winsett v. Principi, 341 F.3d 1329, 1331-32 (Fed. 
Cir. 2003); 38 C.F.R. § 20.1400(b)(1).  As such, this claim 
must be denied.


ORDER

The appellant's motion to revise or reverse the January 24, 
2005, Board decision that denied the appellant's claim 
seeking recognition as the surviving spouse of the veteran 
for Department of Veterans Affairs purposes is denied.



                       
____________________________________________
	MICHAEL E. KILCOYNE	
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



